204 F.2d 689
UNITED STATES of America ex rel. Robert TROWBRIDGE, Appellant,v.COMMONWEALTH OF PENNSYLVANIA, Dr. John W. Claudy, Warden ofWestern State Penitentiary and State CourtOfficials, Beaver County, Pennsylvania.
No. 10980.
United States Court of Appeals Third Circuit.
Submitted May 22, 1953.Decided June 5, 1953.

On appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Robert Trowbridge, pro se.
Richard P. Steward, Dist. Atty. of Beaver County, New Brighton, Pa., J. Leonard Solomon, 1st Asst. Dist. Atty. Beaver County, Pa., Beaver Falls, Pa., Robert E. Woodside, Atty. Gen. of Pa., for appellees.
Before MARIS, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the relator from an order dismissing his petition for a writ of habeas corpus.  The district court, upon consideration of the petition, answer, and the complete record of the State proceedings, found the contentions of the relator to be without merit.1  Brown v. Allen, 1953, 344 U.S. 443, 457-460, 73 S.Ct. 397.  Cf. United States ex rel. Master v. Baldi, 3 Cir., 1952, 198 F.2d 113.  We could add nothing to that court's opinion.  The order will be affirmed.



1
 United States ex rel. Trowbridge v. Commonwealth of Pennsylvania, D.C., 112 F.Supp. 356